PER CURIAM.
Appellant Emmanuel Moreland appeals the trial court’s order summarily denying his latest motion for postconviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850. In Moreland v. State, 945 So.2d 606 (Fla. 4th DCA 2006), this court affirmed the denial of his earlier rule *9503.850 motion, without prejudice to his right to file a timely and verified motion alleging whether he actually qualified for youthful offender sentencing, and addressing the criteria under section 958.04(1), Florida Statutes, relating to ground eight of his motion. Instead of complying with this court’s mandate, appellant chose to file a new, successive motion alleging other grounds. The trial court did not err in summarily denying that motion, as it was clearly successive and unauthorized.

Affirmed.

WARNER, GROSS and TAYLOR, JJ., concur.